DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. Claims 1-6, 8, 12-18, 20, 22-26 are allowed.

3. The following is an Examiner’s reason for allowance.

4. Regarding claims 1 (apparatus), 17 (method) and 20 (CRM) the closest prior art is Yagyuu et al. (US 2008/0186907). Regarding claim 1, Yagyuu discloses Regarding claim 1, Yagyuu discloses a system for communicating messages, (communication system providing the communication between the plurality of nodes, see figure 1) the system comprising: a plurality of nodes each including at least one transceiver, each respective node configured to perform operations  including: (plurality of communication nodes 11-14 with antenna each node for transmitting the signals, see figures 1, 2); receiving, at the respective node, one or more discovery signals, each discovery signal sent from a respective proximal node and conveying a node identifier (ID) of the respective proximal node;(when activated each of the communication nodes 11-14 periodically transmits the HELLO message (discovery signal) and wherein the HELLO message consists of transmission node ID, see paragraph 86 and figure 3) in response to receiving the one or more ;(Upon the reception of the HELLO message each of the communication terminals 11 to 14 writes the neighboring node information including node ID and after detecting the neighboring node each of the communication terminal creates a topology message and manages the network topology information, see paragraph 60,88 and figures 3,4)  and receiving a message signal at the respective node and, in response, determining at least one of the one or more proximal nodes indicated in the proximal node data to re-transmit the message signal to, and re-transmitting the message signal to forward the message signal to the at least one of the one or more proximal nodes indicated in the proximal node data; (After detecting the neighboring node each of the communication terminal creates a topology message and manages the network topology information and further each of the communication terminals communicates with the other neighboring nodes by using antenna, see paragraph 60,88 and figures 1,2), the one or more discovery signals, (the HELLO message (discovery signal) and wherein the HELLO message consists of transmission node ID, see paragraph 86 and figure 3), the message signal;(after detecting the neighboring node each of the communication terminal creates a topology message, see paragraph 60,88 and figures 1,2), wherein the at least one terminal node is configured to perform operations including: determining, based on proximal node data stored by a first terminal node, that a first path from the first terminal node through a first proximal node to a second terminal node; a second ;( After starting topology reception process, topology table is updated and based on newer HELLO sequence number (discovery signal) and newer topology is transmitted, see figure 18. Examiner considers that it would be obvious for one of the ordinary skilled in the art that the original topology has a first path and the updated topology has a second path); and in response to determining, based on proximal node data stored by a first terminal node, determining to route the LiFi message signal to the first proximal node instead of the second proximal node; (After receiving a new HELLO message and after the given time has elapsed, a neighboring node from the neighboring node table is deleted, see figure 18).

However regarding claim 1, the prior art of record fails to disclose light fidelity (LiFi) that emits in both a visible frequency band and an infrared or ultraviolet frequency, emitted in the visible frequency band while the respective proximal node is used to light a space with visible light; an infrared or ultraviolet frequency band regardless of whether the respective node is being used to light the space with visible light, wherein: the plurality of nodes includes at least one terminal node communicatively coupled to an external network; and the at least one terminal node is configured to receive a message sent over the external network and emit a LiFi message signal that includes at least a portion of data conveyed in the message, includes fewer of the plurality of nodes than; that a first path from the first terminal node through a first proximal node to a second terminal node includes fewer of the plurality of nodes than a second path from the first 

However regarding claim 17, the prior art of record fails to disclose light fidelity (LiFi), emitted in the visible frequency band while the respective proximal node is used to light a space with visible light; an infrared or ultraviolet frequency band regardless of whether the respective node is being used to light the space with visible light, wherein: the plurality of nodes includes at least one terminal node communicatively coupled to an external network; and the at least one terminal node is configured to receive a message sent over the external network and emit a LiFi message signal that includes at least a portion of data conveyed in the message, includes fewer of the plurality of nodes than; that a first path from the first terminal node through a first proximal node to a second terminal node includes fewer of the plurality of nodes than a second path from the first terminal node through a second proximal node to the second terminal, in response to determining to route the LiFi message signal to the first proximal node instead of the second proximal node, inserting routing information into the LiFi message signal that identifies a third node that is known to the at least one terminal node as proximal to the first proximal node.

 the plurality of nodes includes at least one terminal node communicatively coupled to an external network; and the at least one terminal node is configured to receive a message sent over the external network and emit a LiFi message signal that includes at least a portion of data conveyed in the message, includes fewer of the plurality of nodes than; that a first path from the first terminal node through a first proximal node to a second terminal node includes fewer of the plurality of nodes than a second path from the first terminal node through a second proximal node to the second terminal, in response to determining to route the LiFi message signal to the first proximal node instead of the second proximal node, inserting routing information into the LiFi message signal that identifies a third node that is known to the at least one terminal node as proximal to the first proximal node.

The Examiner found no suggestion or motivation to combine similar teachings from prior art made of record to overcome the limitations as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion

5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Sundar Pal et al (US 10505631) discloses establishing visible light connection with each of the plurality of Li-Fi enabled devices, see figure 1.


b. Garcia-Marquez et al (US 2018/0159354) discloses an electronic device with LED 4 and 6 for emitting Li-Fi signals in visible and infrared spectrum respectively, and PD 7 and 8 for detecting Li-Fi signals in visible and infrared spectrum, see figure 1.


c. Kim et al (US 2017/0171949) discloses a lighting system for collecting the identification information for the plurality of lighting devices, see figure 4.


d. Agarwal et al (US 2019/0052638) discloses Li-Fi communication to provide user credentials and providing light pattern detection using Li-Fi wireless communication, see figure 3




Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636